     Case 2:19-cv-01484-WBS-KJN Document 17 Filed 05/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:19-cv-01484-WBS-KJN

12                      Plaintiff,                     ORDER

13          v.
14   ROBERT J. RIVERS, et al.,
15                      Defendant.
16

17          Presently pending before the court is plaintiff’s motion for default judgment against

18   defendants, which is set for hearing on May 14, 2020. (ECF No. 11.) Pursuant to Local Rule

19   230(c), defendants were required to file an opposition or statement of non-opposition to the

20   motion no later than fourteen (14) days prior to the hearing date, i.e., by April 30, 2020.

21   Although that deadline has passed, no opposition or statement of non-opposition was filed.

22          Out of an abundance of caution, and in light of the court’s desire to resolve the action on

23   the merits, the court provides defendants with one additional, final opportunity to oppose the

24   motion.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. The May 14, 2020 hearing on plaintiff’s motion for default judgment is VACATED.

27               The court takes this matter under submission on the papers without oral argument,

28               pursuant to Local Rule 230(g). On its own motion, the court will reschedule a hearing
                                                       1
     Case 2:19-cv-01484-WBS-KJN Document 17 Filed 05/06/20 Page 2 of 2

 1                   at a future date, if necessary;

 2                2. Any opposition by defendants shall be filed no later than May 28, 2020, and the reply

 3                   brief from plaintiff, if any, is due June 4, 2020;

 4                3. Defendants are cautioned that failure to respond to the motion in compliance with this

 5                   order will be deemed as consent by each to a summary grant of the motion, and may

 6                   result in the imposition of a default judgment against each defendant; and

 7                4. Plaintiff shall promptly serve a copy of this order on defendants at their last-known

 8                   address and file a proof of service within 7 days of the same.

 9   IT IS SO ORDERED.

10   Dated: May 6, 2020

11

12

13
     1484.reset
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
